Citation Nr: 0001484	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  99-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbosacral strain, on appeal from the 
initial evaluation.

2.  Entitlement to a compensable evaluation for service-
connected status post partial medial meniscectomy of the left 
knee, on appeal from the initial evaluation.

3.  Entitlement to a compensable evaluation for service-
connected status post right knee meniscectomy, on appeal from 
the initial evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had verified active military service from January 
1986 to January 1997.  He also appears to have had active 
military service from November 1976 to May 1981.  This appeal 
arises from a November 1997 rating decision of the Winston-
Salem, North Carolina, regional office (RO) which assigned a 
10 percent disability evaluation for lumbosacral strain and 
noncompensable disability evaluations for status post partial 
medial meniscectomy of the left knee and status post right 
knee meniscectomy, after granting service connection for 
those disabilities.  

A videoconference hearing between Washington, D.C., and 
Winston-Salem, North Carolina, was held on August 5, 1999, 
before Barbara B. Copeland, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).  During said conference, the veteran 
submitted additional medical records that had not been 
previously considered by the RO.  However, in an attached 
statement, the veteran waived review of the additional 
evidence by the RO.  Therefore, pursuant to 38 C.F.R. 
§ 20.1304(c) (1999), the Board need not remand this case to 
the RO solely for review of that evidence.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's assignment of 
a rating for that disability, the claim continues to be well-
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Inasmuch as the veteran in the 
current case has claimed that his service-connected disorders 
are more disabling than currently evaluated, he has stated 
well-grounded claims.  Thus, VA is obligated to assist him in 
the development of these claims.  38 U.S.C.A. § 5107(a) (West 
1991).

At the time of his August 1999 videoconference hearing, the 
veteran testified that he suffered from chronic low back pain 
with spasm.  He said excessive exertion and/or repeated use 
caused increased pain and functional limitation.  He reported 
that he occasionally experienced radiation down his right 
leg.  With regard to his knees, the veteran endorsed chronic 
pain, swelling, and instability.  He stated that he 
frequently had to ice his knees at the end of the day.  He 
indicated that he had received post-service treatment for his 
back and knee disabilities through the Fayetteville VA 
Medical Center (VAMC) and Womack Army Medical Center.

The Board finds that the veteran's May 1997 VA general 
medical examination was inadequate for the purpose of 
evaluating the veteran's service-connected back and knee 
disabilities.  The Court has stated that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Wisch v. 
Brown, 8 Vet. App. 139 (1995) (a medical examination must 
specifically address pertinent issues and the silence of an 
examiner cannot be relied on as evidence against a claim.)  

In the instant case, the Board observes that the May 1997 
examination did not adequately evaluate the veteran's 
complaints of pain on movement and use as required by DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Therein, the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  Accordingly, the veteran 
should be afforded another VA orthopedic examination.

Further, as referenced above, the veteran complains that his 
service-connected lumbosacral disability is causing 
neurological problems.  He states that he periodically 
experiences a numbness that radiates down and into his right 
lower extremity.  These complaints do not appear to have been 
adequately evaluated.  The Court has held that the Board, in 
rendering its final decision, must consider independent 
medical evidence in support of recorded findings, rather than 
provide its own medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
veteran should be afforded a VA neurological examination to 
determine the etiology of his alleged neurological problems.

The Board notes that the Court has held that a veteran can be 
rated separately for different manifestations of the same 
injury, where "none of the symptomatology for any one of 
[the] conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions," and that such 
combined ratings do not constitute pyramiding prohibited by 
38 C.F.R. 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Regarding the knee, the VA Office of General Counsel 
has found that instability contemplated under Diagnostic Code 
5257 of VA's Schedule for Rating Disabilities does not 
overlap with limitation of motion caused by arthritis under 
Diagnostic Code 5002, and, therefore, separate evaluations 
may be assigned.  VAOPGCPREC 23-97 (July 1997).  As the 
veteran has complained of instability in both of his service-
connected knees, the RO should give careful consideration to 
the General Counsel opinion in its re-adjudication of this 
matter.

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski 1 Vet. App. 
90 (1990).  As this matter is being returned for additional 
medical examinations, the RO should obtain the veteran's 
current medical records pertaining to the treatment of his 
service-connected low back, left knee, and right knee 
disabilities.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected low 
back, left knee, and/or right knee 
disabilities since service discharge.  
All records not already included in the 
claims folder should be obtained, to 
include those from the Womack Army 
Medical Center, the Fayetteville VAMC, 
and any other identified VA facility.  
Once obtained, all records must be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for special VA orthopedic and 
neurological examinations to determine 
the severity of his service-connected low 
back and bilateral knee disabilities.

a.  General information for the 
examiners:  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  A copy 
of this Remand decision should be 
provided to each physician.  Such tests 
as the examiners deem necessary should be 
performed.

b.  Special instructions for the 
orthopedic examiner:  The examiner should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  No instruction/question should be 
left unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

I.  The examination must include 
measurements of the ranges of motion 
of the left knee and right knee in 
degrees, with normal flexion being 
to 140 degrees and normal extension 
being to 0 degrees.

II.  The examiner should state 
whether the cartilage of the left 
and/or right knee is dislocated, 
with frequent episodes of 
"locking," pain, and effusion into 
the joint and whether there is 
arthritis of either knee and, if so, 
whether it is related to or a 
manifestation of service-connected 
disability.

III.  If lateral instability or 
subluxation of the left and/or right 
knee is present, it should be 
described as either mild, moderate, 
or severe.


IV.  With regard to the veteran's 
low back disability, the examiner 
should be asked to state the ranges 
of motion of the lumbar spine in 
degrees.  Moreover, the examiner 
should state the normal ranges of 
motion of the lumbar spine in 
degrees.

V.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected low back, left 
knee, and/or right knee 
disabilities; and, if feasible, 
these determinations must be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.

VI.  The examiner should be asked to 
express an opinion on whether pain 
in the low back, left knee, and/or 
right knee could significantly limit 
functional ability during flare-ups 
or during periods of repeated use.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

c.  Special instructions for the 
neurological examiner:  Any neurological 
complaints or findings attributable to 
the veteran's service-connected 
disability of the low back should be 
identified.  The examiner should state 
whether the veteran experiences 
intervertebral disc syndrome as a 
manifestation of or otherwise related to 
the service-connected lumbosacral strain.  
If so, the examiner should state whether 
the veteran experiences recurring attacks 
and the degree of intermittent relief he 
experiences between those attacks.  The 
examiner should further state whether any 
intervertebral disc syndrome that may be 
present results in incapacitating 
episodes and the total duration of any of 
these episodes.

The examiner should also be asked if 
there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain attributable to the service-
connected back disability.  If so, the 
examiner should state whether the sciatic 
neuropathy results in demonstrable muscle 
spasm, absent ankle jerk, or any other 
neurological finding.  All factors upon 
which any medical opinion is based must 
be set forth for the record.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  In evaluating the veteran's 
service-connected disabilities, the 
provisions of DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45 must be discussed.  
Consideration should be given to the 
above referenced General Counsel Opinion 
in which it was determined that a 
claimant who has knee arthritis and 
instability may be rated separately under 
Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97.  The RO should also 
discuss the recent case of Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therein, 
the Court held that, with regard to 
initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.

If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond.  The SSOC should 
include citation to all relevant 
regulatory provisions.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


